DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
 
Response to Amendment
	The amendment filed 4/25/2022 does not place the application in condition for allowance.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0079007 to Otsuka.
	Regarding claims 1-5, 12, and 13, The limitation in the preamble that the claimed composition is for a non-aqueous secondary battery functional layer is an intended use limitation. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). MPEP §2111.02.11. The body of the claim sets forth all of the structural limitations of the claimed invention; therefore the intended use limitation in the preamble is not given patentable weight.
	Otsuka teaches a composition comprising a polymer and a solvent (¶0023, 0105-0108), wherein
the polymer is a block copolymer (¶0026, 0071) including an aromatic vinyl monomer unit and an aliphatic conjugated diene monomer unit (¶0056-0060 teach that unit “(a6)” comprises one of an aliphatic conjugated diene monomer unit and an aliphatic conjugated diene monomer unit; Table 3, ¶0207-0209 teach that exemplary aromatic vinyl monomer unit styrene and exemplary aliphatic conjugated diene monomer unit 1,3-butadiene are applied in combination; therefore a skilled artisan would at once envisage an embodiment of the block copolymer having both; MPEP §2131.02.III)
the polymer has a content of aromatic vinyl monomers and aliphatic conjugated diene monomers of 35 mass% or more and 85 mass% or less, compared to the entire block copolymer (¶0057)
a particle diameter of the polymer is between 0.05 µm or more and 0.8 µm or less (¶0102-0104).
The reference does not specifically teach that the block copolymer has a consecutive block region including consecutive blocks of aromatic vinyl monomers and aliphatic conjugated diene monomers. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the copolymer to have consecutive blocks of aromatic vinyl monomers and consecutive blocks of aliphatic conjugated diene monomers, as the reference teaches that the constituent units that form the unit “(a6)” may exist alone or in combination of two or more (¶0059). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Further, the formation of a consecutive block region, which includes consecutive blocks of aromatic vinyl monomers and aliphatic conjugated diene monomers, depends on the arrangement of the units of the block copolymer. In other words, if a consecutive block of aromatic vinyl monomer units is adjacent a consecutive block of aliphatic conjugated diene monomer units, it forms a consecutive-block region within the broadest reasonable interpretation. A region in which a consecutive block of aromatic vinyl monomer units is sandwiched on either side by consecutive blocks of aliphatic conjugated diene monomer units (or vice versa) is a consecutive-block region; any region of the polymer which comprises at least one aromatic vinyl monomer unit consecutive block and at least one aliphatic conjugated diene monomer unit consecutive block, that region uninterrupted by other monomer units, reads on the claimed consecutive-block region. 
As noted above, Otsuka teaches that the “(a6)” unit should form a significant mass% of the block copolymer. The likelihood that the diblock content of the polymer, wherein the diblock content is the ratio of the consecutive-block region to the entire block copolymer, falls within the claimed range generally increases with increasing mass% of the “(a6)” unit. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the mass% of the aliphatic conjugated diene monomer unit and aromatic vinyl monomer unit to optimize reduction resistance (¶0058). Therefore the claimed diblock content is an obvious result of that optimization.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
The optimization of the particle diameter of the polymer would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art, as discussed in terms of a most frequent particle diameter (¶0102-0104). The swelling of the polymer and the effect on adhesion is also of concern (¶0025, 0197). Regardless, the claimed value of the volume average particle diameter would been an obvious result dependent upon most frequent particle diameter optimization.
Per claim 2, modified-Otsuka teaches the limitations of claim 1. Otsuka teaches specific examples in which the polymer contains the aromatic vinyl monomer units in a proportion of 10 mass% and 12 mass% (Table 3). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a polymer with the mass% of aromatic vinyl monomer units in the claimed range of proportions because it is within the scope of the disclosure. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Per claim 3, modified-Otsuka teaches the limitations of claim 1. Otsuka teaches specific examples in which the polymer contains the aliphatic conjugated diene monomer units in a proportion of 17 mass% (Table 3). Further it is clear that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to optimize the mass% of aliphatic conjugated diene monomer units in order to optimize the reduction resistance (¶0057, 0058).
Per claim 4, modified-Otsuka teaches the limitations of claim 1. Otsuka teaches, and a skilled artisan would understand, that the total weight of the polymer is dependent upon the optimized proportion of functional elements (also see ¶0092, 0097). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the weight average molecular weight of the polymer in the claimed range in order to optimize the function of the polymer.
Per claim 5, modified-Otsuka teaches the limitations of claim 1. In an embodiment, the composition further comprises inorganic polymers (¶0149-0152).
Per claim 12, modified-Otsuka teaches the limitations of claim 1. The limitation of a hydrophilic group containing monomer unit is interpreted in light of the instant disclosure. MPEP §2111.01.III. Page 13 of the instant specification recites that a hydrophilic group-containing monomer includes a monomer with a carboxy group, a monomer with a sulfo group, a monomer with a phosphate group, and a monomer having a hydroxyl group. The reference teaches that the polymer includes a monomer with a carboxy group (¶0029-0032).
Per claim 13, modified-Otsuka teaches the limitations of claim 1. The solvent includes water (¶0106).
Regarding claim 6, Otsuka renders the composition of claim 1 obvious (see rejection above). Further, Otsuka teaches a non-aqueous secondary battery functional layer formed by using the composition (¶0122, 0177-0179).
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 12, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/               Primary Examiner, Art Unit 1726